DETAILED ACTION
Status of Claims
	Claims 1-7 are pending.
	Claims 8-10 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 8-10.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art or any combination of the prior art does not teach or render obvious the claim limitations of claim 1.  In particular, the prior art does not disclose the combination of a roughening treatment…a preparation of a nickel-phosphorus alloy layer…a preparation of a functional coating to form micron or submicron sized channel structure…performing heat treatment…performing anodization and performing a low surface energy modification.  
The closest prior art includes the teachings of Zhang et al. (CN102776548), Zhou et al. (CN 101665968), Kimber et al. (US 2010/0044240) and In et al. (KR1615749).  Zhang et al. discloses a method including pre-processing a steel surface, polishing, ultrasonic cleaning, surface polishing and activating, preparing a composite electroplating solution including nickel-phosphorus, performing electroplating treatment to form a micro-nanostructure on the steel surface and performing heat treatment [0006]-[0014].  Zhang et al. do not disclose electrodepositing a functional layer as claimed, performing an anodizing step and a low surface energy modification step.  Zhou et al. disclose a method of producing a superhydrophobic layer utilizing anodization (abstract), however, Zhou et al. fail to disclose the remaining claimed process steps including forming a Ni-P alloy layer and a electrodepositing a functional coating.  Kimber et al. disclose forming a nickel mesoporous layer by using an amphiphilic surfactant [0007], [0015], [0019]-[0020], however, Kimber et al. fail to disclose forming a NiP alloy layer and anodizing as claimed.  In et al. disclose a method of anodizing a material comprising nickel .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795